

	

		II

		109th CONGRESS

		1st Session

		S. 1563

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 29, 2005

			Mr. DeWine (for himself

			 and Mrs. Lincoln) introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend title XIX of the Social Security

		  Act to protect and strengthen the safety net of children's public health

		  coverage by extending the enhanced Federal matching rate under the State

		  children's health insurance program to children covered by medicaid at State

		  option and by encouraging innovations in children's enrollment and retention,

		  to advance quality and performance in children's public health insurance

		  programs, to provide payments for children's hospitals to reward quality and

		  performance, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Advancing Better Coverage and Care for

			 Children's Health Act of 2005 or the ABCs for Children's Health Act of

			 2005.

		2.Table of

			 contentsThe table of contents

			 for this Act is as follows:

			

				Sec. 1. Short

				title.

				Sec. 2. Table of contents.

				TITLE I—Covering Children

				Sec. 101. Phased-in application of enhanced FMAP for children

				whose eligibility is optional under medicaid.

				Sec. 102. Enhanced matching rate for the effective enrollment

				and retention of children under medicaid.

				Sec. 103. Preserving comprehensive benefits appropriate to

				children's needs.

				TITLE II—Advancing Quality and Performance: Innovations in

				Care

				Sec. 201. Purpose.

				Sec. 202. National quality forum; advancing consensus-based

				pediatric quality and performance measures.

				Sec. 203. Research grant program; developing new pediatric

				quality and performance measures.

				Sec. 204. Medicaid demonstration program; evaluating

				evidence-based quality and performance measures for children's health

				services.

				Sec. 205. Funding.

				TITLE III—Ensuring Access to Care

				Sec. 301. Pay for performance for children's critical access

				hospitals.

				Sec. 302. Inclusion of children's hospitals as covered entities

				for purposes of limitation of purchased drug price.

			

		ICovering Children

			101.Phased-in

			 application of enhanced fmap for children whose eligibility is optional under

			 medicaid

				(a)In

			 generalThe first sentence of

			 section 1905 of the Social Security Act (42 U.S.C. 1396d) is amended—

					(1)in subsection (b)—

						(A)by striking and (4) and

			 inserting (4); and

						(B)by inserting before the period the

			 following: , and (5) the Federal medical assistance percentage shall be

			 equal to the applicable percentage determined under subsection (y) with respect

			 to medical assistance provided to children who are eligible for such assistance

			 on the basis of subsection (a)(10)(A)(ii), (a)(10)(C), (e)(3), or (e)(9) of

			 section 1902, or a waiver under subsection (c) or (e) of section 1915, or who

			 are eligible for such assistance during a presumptive eligibility period under

			 section 1920A (but only if the child is not eligible for medical assistance on

			 the basis of section 1902(a)(10)(A)(i)); and

						(2)by adding at the end the following:

						

							(y)For purposes of the fifth clause of the

				first sentence of subsection (b), the applicable percentage determined under

				this subsection is—

								(1)in the case of fiscal year 2006, the

				enhanced FMAP determined under section 2105(b) by substituting 6

				percent for 30 percent in such section;

								(2)in the case of fiscal year 2007, the

				enhanced FMAP determined under section 2105(b) by substituting 12

				percent for 30 percent in such section;

								(3)in the case of fiscal year 2008, the

				enhanced FMAP determined under section 2105(b) by substituting 18

				percent for 30 percent in such section;

								(4)in the case of fiscal year 2009, the

				enhanced FMAP determined under section 2105(b) by substituting 24

				percent for 30 percent in such section; and

								(5)in the case of fiscal year 2010 or any

				fiscal year thereafter, the enhanced FMAP determined under section

				2105(b).

								.

					(b)Effective

			 dateThe amendments made by

			 subsection (a) take effect on October 1, 2005.

				102.Enhanced matching

			 rate for the effective enrollment and retention of children under

			 medicaid

				(a)In

			 generalSection 1903(a)(3) of

			 the Social Security Act (42 U.S.C. 1396b(a)(3)) is amended—

					(1)in subparagraph (E), by striking

			 plus at the end and inserting and; and

					(2)by adding at the end the following:

						

							(F)90 percent of the sums expended during such

				quarter which are attributable to the design, development, implementation, and

				evaluation of such enrollment systems as the Secretary determines are likely to

				provide more efficient and effective administration of the plan’s enrollment

				and retention of eligible children, including—

								(i)express lane enrollment for

				children through procedures to ensure that children's eligibility for medical

				assistance is determined and expedited through the use of technology and shared

				information with other public benefit programs, such as the school lunch

				program under the Richard B. Russell National School Lunch Act and the food

				stamp program under the Food Stamp Act of 1977;

								(ii)a single, simplified application form for

				medical assistance under this title and for children's health assistance under

				title XXI;

								(iii)procedures which allow for the enrollment

				of children by mail or through the Internet;

								(iv)the timely evaluation, assistance, and

				determination of presumptive eligibility under section 1920A;

								(v)procedures which allow for passive

				reenrollment of children to protect against the loss of coverage among eligible

				children; and

								(vi)such other enrollment system changes as the

				Secretary determines are likely to provide more efficient and effective

				administration of the plan's enrollment and retention of eligible children;

				plus

								.

					(b)Exclusion from

			 erroneous excess payment determinationSection 1903(u)(1)(D) of such Act (42

			 U.S.C. 1396a(u)(1)(D)) is amended by adding at the end the following:

					

						(vi)(I)Notwithstanding clauses (ii) and (iii), and

				subject to subclause (II), in determining the amount of erroneous excess

				payments, there shall not be included any erroneous payments made with respect

				to medical assistance provided to children who are erroneously enrolled or

				erroneously provided with continued enrollment under this title as a result of

				the application of enrollment systems described in subsection (a)(3)(F).

							(II)Subclause (I) shall only apply with respect

				to erroneous payments made during the first 5 fiscal years that begin on or

				after the date of enactment of this

				clause.

							.

				103.Preserving

			 comprehensive benefits appropriate to children's needs

				(a)In

			 generalTitle XIX of the

			 Social Security Act is amended by

			 inserting after section 1925 the following:

					1926.Clarification of authority under section

		  1115 The Secretary may not impose or approve

				under the authority of section 1115 an elimination or modification of the

				amount, duration, or scope of the services described in section 1905(a)(4)(B)

				(relating to early and periodic screening, diagnostic, and treatment services

				(as defined in section 1905(r))) or of the requirements of subparagraphs (A)

				through (C) of section

				1902(a)(43).

						.

				(b)Effective

			 date

					(1)In

			 generalExcept as provided in

			 paragraph (2), section 1926 of the Social Security Act, as added by subsection

			 (a), shall apply to the approval on or after the date of enactment of this Act

			 of—

						(A)a waiver, experimental, pilot, or

			 demonstration project under section 1115 of the Social Security Act (42 U.S.C. 1315); and

						(B)an amendment or extension of such a

			 project.

						(2)ExceptionSection 1926 of the Social Security Act, as

			 so added, shall not apply with respect to any extension of approval of a

			 waiver, experimental, pilot, or demonstration project with respect to title XIX

			 of the Social Security Act that was

			 first approved before 1994 and that provides a comprehensive and preventive

			 child health program under such project that includes screening, diagnosis, and

			 treatment of children who have not attained age 21.

					IIAdvancing Quality and Performance:

			 Innovations in Care

			201.PurposeThe purpose of this title is to increase the

			 quality of the health care furnished to children under the health insurance

			 programs under titles XIX and XXI of the Social Security Act.

			202.National quality

			 forum; advancing consensus-based pediatric quality and performance

			 measures

				(a)In

			 generalThe Secretary of

			 Health and Human Services (in this title referred to as the

			 Secretary), acting through the Director of the Center for

			 Medicaid and State Operations of the Centers for Medicare & Medicaid

			 Services, shall enter into agreements with the National Quality Forum to

			 facilitate the development of consensus-based pediatric quality and performance

			 measures.

				(b)ConsultationIn carrying out agreements under subsection

			 (a), the Director of the Center for Medicaid and State Operations shall consult

			 with—

					(1)the Agency for Healthcare Research and

			 Quality; and

					(2)national pediatric provider groups.

					203.Research grant

			 program; developing new pediatric quality and performance measures

				(a)In

			 generalThe Secretary, acting

			 through the Administrator of the Agency for Healthcare Research and Quality,

			 shall award grants to eligible entities for the development and evaluation of

			 pediatric quality and performance measures.

				(b)Eligible entity

			 definedIn this section, the

			 term eligible entity means—

					(1)an institution or multiple institutions

			 with demonstrated expertise and capacity to evaluate pediatric quality and

			 performance measures;

					(2)a National nonprofit association of

			 pediatric academic medical centers with demonstrated experience in working with

			 other pediatric provider and accrediting organizations in developing quality

			 and performance measures for children’s inpatient and outpatient care;

			 and

					(3)a collaboration of national pediatric

			 organizations working to improve quality and performance in pediatric critical

			 care.

					(c)ApplicationEach eligible entity desiring a grant under

			 this section shall submit an application to the Secretary at such time, in such

			 manner, and accompanied by such information as the Secretary may

			 require.

				204.Medicaid

			 demonstration program; evaluating evidence-based quality and performance

			 measures for children's health services

				(a)In

			 generalNot later than 1 year

			 after the date of enactment of this Act, the Secretary, acting through the

			 Director of the Center for Medicaid and State Operations of the Centers for

			 Medicare & Medicaid Services, shall establish demonstration projects in

			 each of the 3 categories described in subsection (c) to advance quality and

			 performance in the delivery of medical assistance provided to children under

			 the medicaid program established under title XIX of the Social Security Act (42

			 U.S.C. 1396 et seq.).

				(b)Authority

					(1)In

			 generalThe Secretary is

			 authorized to award grants to States or providers to conduct such

			 projects.

					(2)Use of

			 fundsFunds provided under a

			 grant awarded under this section may be used for administrative costs,

			 including costs associated with the design, data collection, and evaluation of

			 the demonstration project conducted with such funds, and other expenditures

			 that are not otherwise eligible for reimbursement under the medicaid

			 program.

					(3)Evidence of

			 organizational commitment required for award of grantsA State or provider shall not be eligible

			 to receive a grant to conduct a demonstration project under this section unless

			 the State or provider demonstrates a commitment to the concept of change and

			 transformation in the delivery of children's health services. Dedication of

			 financial resources of the State or provider to the project may be deemed to

			 demonstrate evidence of such a commitment.

					(c)Project

			 categories describedThe 3

			 demonstration project categories described in this subsection are the

			 following:

					(1)Projects that adopt and use health

			 information technology and evidenced-based outcome measures for pediatric

			 inpatient and sub-specialty physician care and evaluate the impact of such

			 technology and measures on the quality, safety, and costs of such care.

					(2)Projects that demonstrate and evaluate care

			 management for children with chronic conditions to determine the extent to

			 which such management promotes continuity of care, stabilization of medical

			 conditions, and functional outcomes, prevents or minimizes acute exacerbations

			 of chronic conditions, and reduces adverse health outcomes and avoidable

			 hospitalizations.

					(3)Projects that implement evidenced-based

			 approaches to improving efficiency, safety, and effectiveness in the delivery

			 of hospital care for children across hospital services and evaluate the impact

			 of such changes on the quality and costs of such care.

					(d)SitesTo the extent practicable, the Secretary

			 shall use multiple sites in different geographical locations in conducting each

			 of the 3 demonstration project categories described in subsection (c).

				(e)Uniform

			 measures, data, project evaluationsWorking in consultation with experts

			 described in subsection (f) and with participating States or providers, the

			 Secretary shall establish uniform measures (adjusted for patient acuity),

			 collect data, and conduct evaluations with respect to the 3 demonstration

			 project categories described in subsection (c).

				(f)ConsultationIn developing and implementing

			 demonstration projects under this section, the Secretary shall consult with

			 national pediatric provider organizations, consumers, and such other entities

			 or individuals with relevant expertise as the Secretary deems necessary.

				(g)ReportNot later than 6 months after the

			 completion of all demonstration projects conducted under this section, the

			 Secretary shall evaluate such projects and submit a report to Congress that

			 includes the findings of the evaluation and recommendations with respect

			 to—

					(1)expanding the projects to additional sites;

			 and

					(2)the broad implementation of identified

			 successful approaches in advancing quality and performance in the delivery of

			 medical assistance provided to children under the medicaid program.

					205.FundingIn order to carry out the provisions of this

			 title, out of funds in the Treasury not otherwise appropriated, there are

			 appropriated to the Secretary—

				(1)$25,000,000 for fiscal year 2006;

				(2)$30,000,000 for fiscal year 2007;

			 and

				(3)$35,000,000 for each of the fiscal years

			 2008, 2009, and 2010.

				IIIEnsuring Access to Care

			301.Pay for performance

			 for children's critical access hospitals

				(a)In

			 generalThe Secretary of

			 Health and Human Services (in this section referred to as the

			 Secretary), acting through the Administrator of the Centers for

			 Medicare & Medicaid Services (in this section referred to as the

			 Administrator), shall implement a 4-year program to develop,

			 implement, and evaluate a pay-for-performance program for eligible children’s

			 hospitals providing critical access to children eligible for medical assistance

			 under the medicaid program established under title XIX of the Social Security

			 Act (42 U.S.C. 1396 et seq.).

				(b)ConsultationMeasures of quality and performance

			 utilized in the program will be determined by the Administrator in

			 collaboration with participating eligible children's hospitals and in

			 consultation with States, the National Association of Children’s Hospitals and

			 Related Institutions, the Agency for Healthcare Research and Quality, the

			 National Quality Forum, and such other entities or individuals with expertise

			 in pediatric quality and performance measures as the Administrator deems

			 appropriate.

				(c)Eligible

			 children's hospitalsFor

			 purposes of this section, an eligible children's hospital is a children's

			 hospital that, not later than January 1, 2006, has submitted an application to

			 the Secretary to participate in the program established under this section and

			 has been certified by the Secretary as—

					(1)meeting the criteria described in

			 subsection (d);

					(2)agreeing to report data on quality and

			 performance measures; and

					(3)meeting or exceeding such measures as are

			 established by the Secretary with respect to the provision of care by the

			 hospital.

					(d)Criteria

			 describedIn order to be

			 certified as meeting the criteria described in this subsection, a hospital

			 shall be a general acute care children’s hospital or a specialty children’s

			 hospital as defined under 1886(d)(1)(B)(iii) of the Social Security Act (42

			 U.S.C. 1395ww(d)(1)(B)(iii)), or a non-freestanding general acute care

			 children’s hospital which shares a provider number with another hospital or

			 hospital system that—

					(1)has 62 or more total pediatric beds;

					(2)has 38 or more total combined pediatric

			 general medical or surgical and pediatric intensive care beds;

					(3)has at least 4 pediatric intensive care

			 beds;

					(4)has a pediatric emergency room in the

			 hospital or access to an emergency room with pediatric services through the

			 hospital system; and

					(5)provides a minimum of 25 percent of its

			 days of care to patients eligible for medical assistance under the medicaid

			 program.

					(e)Payment

			 methodology

					(1)In

			 generalAn eligible

			 children's hospital that participates in the program established under this

			 section shall receive supplemental Federal payments for inpatient and

			 outpatient care (which shall be in addition to any other payments the hospitals

			 receive for such care under the medicaid program) for cost reporting periods or

			 portions of such reporting periods occurring during fiscal years 2007 through

			 2010 in accordance with the following:

						(A)Fiscal years

			 2007 and 2008

							(i)In

			 generalFor hospital cost

			 reporting periods or portions of such reporting periods occurring during fiscal

			 year 2007 or 2008, hospitals reporting data for quality and performance

			 measures established under the program and participating in the development of

			 pay-for-performance methodology under this section, subject to clause (ii),

			 shall receive with respect to inpatient or outpatient care that is determined

			 to meet such measures, a Federal supplemental payment increase equal to the

			 amount received under the medicaid program for such care multiplied by the

			 market basket percentage increase for the year (as defined under section

			 1886(b)(3)(B)(iii) of the Social Security Act (42 U.S.C.

			 1395ww(b)(3)(B)(iii)).

							(ii)LimitationThe total amount of all Federal

			 supplemental payments made with respect to cost reporting periods or portions

			 of such periods described in clause (i) shall not exceed the amounts

			 appropriated under this section for fiscal years 2007 and 2008.

							(B)Fiscal years

			 2009 and 2010

							(i)In

			 generalFor cost reporting

			 periods or portions of such periods occurring during fiscal year 2009 or 2010,

			 hospitals shall receive supplemental Federal payments reflecting measures of

			 quality and performance and a pay-for-performance methodology developed by the

			 Secretary in consultation with the entities described in subsection (b). Such

			 methodology shall recognize clinical measures, patient satisfaction and

			 adoption of information technology.

							(ii)LimitationThe total amount of all Federal

			 supplemental payments made for cost reporting periods or portions of such

			 periods described in clause (i) shall not exceed the amounts appropriated under

			 this section for fiscal years 2009 and 2010.

							(2)State

			 maintenance of effortWith

			 respect to the periods for payment of the Federal supplemental payments

			 established under paragraph (1), in no case shall a State—

						(A)pay a participating hospital less for

			 services for children eligible for medical assistance under the medicaid

			 program than the hospital was paid with respect to the most recent cost

			 reporting period ending before the date of enactment of this Act; or

						(B)not provide an eligible children’s hospital

			 participating in the program established under this section (determined on a

			 facility-specific basis) with the same increase in payment that the State may

			 provide to any other hospital participating in the State medicaid program,

			 including any State-owned or operated hospital or any hospital operated by a

			 State university system.

						(f)Appropriations

					(1)In

			 generalOut of funds in the

			 Treasury not otherwise appropriated, there are appropriated for making payments

			 under this section—

						(A)for fiscal year 2007, $80,000,000;

						(B)for fiscal year 2008, $100,000,000;

			 and

						(C)for each of fiscal years 2009 and 2010,

			 $120,000,000.

						(2)CarryoverAny amount appropriated under paragraph (1)

			 with respect to a fiscal year that remains unobligated as of the end of that

			 fiscal year, shall remain available for obligation during the succeeding fiscal

			 year, in addition to the amount appropriated under that paragraph for such

			 succeeding fiscal year.

					(g)Evaluation and

			 reportNot later than

			 September 1, 2010, the Secretary shall report to Congress on the program

			 established under this section. In providing such a report, the Secretary

			 shall—

					(1)conduct an independent evaluation;

					(2)consult with States, eligible children's

			 hospitals participating in the program, the National Association of Children’s

			 Hospitals and Related Institutions, and other national pediatric organizations

			 and individuals with expertise in pediatric measures of quality and

			 performance;

					(3)include a detailed description of the

			 measures and payment enhancements used in determining and rewarding performance

			 under the program;

					(4)assess the impact of rewarding performance

			 through the Federal supplemental payments provided under the program, including

			 with respect to any improvements and innovations in the delivery of children's

			 hospital care and children's access to appropriate care;

					(5)assess how State hospital payment

			 methodologies under the medicaid program, including hospital and physician

			 payments and coverage, affect the capacity of the medicaid program to reward

			 performance; and

					(6)include recommendations to the Committee on

			 Finance of the Senate and the Committee on Energy and Commerce of the House of

			 Representatives regarding the implementation and design of the

			 performance-based payments made under the program, whether to continue such

			 program, and potential alternative approaches to making performance-based

			 payments to such hospitals.

					302.Inclusion of

			 children's hospitals as covered entities for purposes of limitation of

			 purchased drug price

				(a)In

			 generalSection 340B(a)(4) of

			 the Public Health Services Act (42 U.S.C. 256b(a)(4)) is amended by adding at

			 the end the following new subparagraph:

					

						(M)A children's hospital described in section

				1886(d)(1)(B)(iii) of the Social Security Act which meets the requirements of

				clauses (i) and (iii) of subparagraph (L) and which would meet the requirements

				of clause (ii) of such subparagraph if that clause were applied by taking into

				account the percentage of care provided by the hospital to patients eligible

				for medical assistance under the medicaid

				program.

						.

				(b)Effective

			 DateThe amendment made by

			 subsection (a) shall apply to drugs purchased on or after the date of enactment

			 of this Act.

				

